  Case 17-31657         Doc 50     Filed 01/16/19 Entered 01/16/19 11:25:36              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-31657
         CHIMERE JONES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/23/2017.

         2) The plan was confirmed on 01/22/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/05/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 01/04/2019.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-31657        Doc 50       Filed 01/16/19 Entered 01/16/19 11:25:36                    Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $3,336.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                    $3,336.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $0.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $151.39
    Other                                                                 $324.95
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $476.34

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed         Paid         Paid
BANK OF AMERICA NA               Unsecured            NA         599.56         599.56           0.00       0.00
CHECK INTO CASH                  Unsecured         700.00           NA             NA            0.00       0.00
CHECK INTO CASH INC              Unsecured         700.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      7,000.00       8,768.80       8,768.80           0.00       0.00
CNAC MI105                       Unsecured      3,000.00            NA             NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,100.00       3,710.27       3,710.27           0.00       0.00
EXETER FINANCE LLC               Secured       13,450.00     20,728.33      15,686.00       2,198.01     661.65
EXETER FINANCE LLC               Unsecured      2,236.00            NA        5,042.33           0.00       0.00
JEFFERSON CAPITAL SYSTEM         Unsecured         304.00           NA             NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         300.00        304.13         304.13           0.00       0.00
PAYDAY LOAN STORE OF IL INC      Unsecured         150.00           NA             NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      6,700.00            NA             NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         672.00        672.42         672.42           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         763.00        763.10         763.10           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         501.00        501.80         501.80           0.00       0.00
PREMIER BANKCARD                 Unsecured         873.00        873.52         873.52           0.00       0.00
RISE CREDIT                      Unsecured      4,835.00            NA             NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA       1,346.78       1,346.78           0.00       0.00
VILLAGE OF OAK PARK              Unsecured         260.00           NA             NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-31657         Doc 50      Filed 01/16/19 Entered 01/16/19 11:25:36                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $15,686.00          $2,198.01           $661.65
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $15,686.00          $2,198.01           $661.65

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $22,582.71                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $476.34
         Disbursements to Creditors                             $2,859.66

TOTAL DISBURSEMENTS :                                                                        $3,336.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
